 

Exhibit 10.27

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”), is among AllDigital Holding, Inc., a
Nevada Corporation (the “Company”), the holders of the Company’s 5% Senior
Secured Convertible Notes due December 31, 2016 (collectively, the “Notes”) each
a signatory hereto, their endorsees, transferees and assigns (collectively, the
“Secured Parties”), and Rick Stevens as Collateral Agent (the “Agent”),
effective as of the date this Agreement is executed by the Company (the
“Effective Date”) as evidenced by the date affixed to the signature pages
annexed hereto.

 

R E C I T A L S :

 

A. Pursuant to that certain Securities Purchase Agreement dated as of the date
hereof among the Company and holders of the Notes (the “Purchase Agreement”),
the Secured Parties have severally agreed to extend the loans to the Company
evidenced by the Notes.

 

B. In order to induce the Secured Parties to extend the loans evidenced by the
Notes, the Company has agreed to execute and deliver to the Secured Parties this
Agreement and to grant the Secured Parties, pari passu with each other Secured
Parties and through the Agent, a security interest in certain property of the
Company to secure the prompt payment, performance and discharge in full of all
of the Company’s obligations under the Notes.

 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
“account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC. Capitalized terms used but not
otherwise defined in this Agreement shall have the meanings ascribed to them in
the Notes or the Purchase Agreement, as the case may be.

 

(a) “Collateral” means the collateral in which the Secured Parties are granted a
security interest by this Agreement and which shall include the following real
and personal property of the Company, whether presently owned or existing or
hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the sale or transfer of the Collateral and of insurance
covering the same and of any tort claims in connection therewith, and all
dividends, interest, cash, notes, securities, equity interest or other property
at any time and from time to time acquired, receivable or otherwise distributed
in respect of, or in exchange for, any or all of the Pledged Securities (as
defined below):

 

(i) All goods, including, without limitation, (A) all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
special and general tools, fixtures, test and quality control devices and other
equipment of every kind and nature and wherever situated, together with all
documents of title and documents representing the same, all additions and
accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with the Company’s businesses and all improvements thereto; and (B)
all inventory;

 

1

 

 

(ii) All contract rights and other general intangibles, including, without
limitation, all partnership interests, membership interests, stock or other
securities, rights under any of the Organizational Documents, agreements related
to the Pledged Securities, Intellectual Property (as defined below and more
fully described herein) licenses, distribution and other agreements, computer
software (whether “off-the-shelf”, licensed from any third party or developed by
the Company), computer software development rights, leases (including the Real
Property Leases), franchises, customer lists, quality control procedures, grants
and rights, goodwill, trademarks, service marks, trade styles, trade names,
patents, patent applications, copyrights, and income tax refunds;

 

(iii) All accounts, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;

 

(iv) All documents, letter-of-credit rights, instruments and chattel paper;

 

(v) All commercial tort claims;

 

(vi) All deposit accounts and all cash (whether or not deposited in such deposit
accounts);

 

(vii) All investment property;

 

(viii) All supporting obligations;

 

(ix) All files, records, books of account, business papers, and computer
programs; and

 

(x) the products and proceeds of all of the foregoing Collateral set forth in
clauses (i)-(ix) above.

 

Without limiting the generality of the foregoing, the “Collateral” shall include
all investment property and general intangibles respecting ownership and/or
other equity interests in any direct or indirect subsidiary of the Company
obtained in the future, including any Pledged Securities, and, in each case, all
certificates representing such shares and/or equity interests and, in each case,
all rights, options, warrants, stock, other securities and/or equity interests
that may hereafter be received, receivable or distributed in respect of, or
exchanged for, any of the foregoing and all rights arising under or in
connection with any of the foregoing, including, but not limited to, all
dividends, interest and cash.

 

Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9406, 9407 and/or 9408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.

 

2

 

 

(b) “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.

 

(c) “Majority in Interest” means, at any time of determination, the Secured
Parties holding 51% of then-outstanding principal amount of the Notes.

 

(d) “Necessary Endorsement” means undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Agent (as that term is defined below) may reasonably
request.

 

(e) “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing to, of the
Company to the Secured Parties, including, without limitation, all obligations
under this Agreement, the Notes and any other instruments, agreements or other
documents executed and/or delivered in connection herewith or therewith, in each
case, whether now or hereafter existing, voluntary or involuntary, direct or
indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from any of the
Secured Parties as a preference, fraudulent transfer or otherwise as such
obligations may be amended, supplemented, converted, extended or modified from
time to time. Without limiting the generality of the foregoing, the term
“Obligations” shall include, without limitation: (i) the principal amount of,
and interest on the Notes and the loans extended pursuant thereto; (ii) any and
all other fees, indemnities, costs, obligations and liabilities of the Company
from time to time under or in connection with this Agreement, the Notes and any
other instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; and (iii) all amounts (including but not
limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Company.

 

(f) “Organizational Documents” means the Company’s articles of incorporation and
bylaws.

 

3

 

 

(g) “Permitted Indebtedness” means (a) the indebtedness evidenced by the Notes,
and (b) the indebtedness existing on the Effective Date and set forth on
Schedule 4(c) of the Disclosure Schedules.

 

(h) “Permitted Lien” means the individual and collective reference to the
following: (a) Liens for taxes, assessments and other governmental charges or
levies not yet due or Liens for taxes, assessments and other governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves (in the good faith judgment of the management of the
Company) have been established in accordance with GAAP, (b) Liens imposed by law
which were incurred in the ordinary course of the Company’s business, such as
carriers’, warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and
other similar Liens arising in the ordinary course of the Company’s business,
and which (x) do not individually or in the aggregate materially detract from
the value of such property or assets or materially impair the use thereof in the
operation of the business of the Company or (y) are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing for the foreseeable future the forfeiture or sale of the property or
asset subject to such Lien, (c) Liens securing financing obtained in the
ordinary course of the Company’s operations, including financing with respect to
the acquisition or lease of equipment or other assets; provided, that such Liens
are solely upon and confined solely to the equipment or other assets, being
acquired by such financing, and (d) Liens incurred in connection with Permitted
Indebtedness.

 

(i) “Pledged Interests” shall have the meaning ascribed to such term in Section
4(j).

 

(j) “Pledged Securities” means all the capital stock and other equity interests
in any direct or indirect subsidiary of the Company obtained after the date of
this Agreement.

 

(k) “UCC” means the Uniform Commercial Code of the State of California and or
any other applicable law of any state or states which has jurisdiction with
respect to all, or any portion of, the Collateral or this Agreement, from time
to time. It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense. Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.

 

2. Grant of Security Interest in Collateral. As an inducement for the Secured
Parties to extend the loans as evidenced by the Notes and to secure the complete
and timely payment, performance and discharge in full, as the case may be, of
all of the Obligations, the Company hereby unconditionally and irrevocably
pledges, grants and hypothecates to the Agent, as representative of the Secured
Parties, for the ratable benefit of the Secured Parties a security interest in
and to, a lien upon and a right of set-off against all of their respective
right, title and interest of whatsoever kind and nature in and to, the
Collateral (a “Security Interest” and, collectively, the “Security Interests”).

 

3. Delivery of Certain Collateral. Contemporaneously or prior to the execution
of this Agreement, the Company shall deliver or cause to be delivered to the
Agent any and all certificates and other instruments or documents representing
any of the Collateral, in each case, together with all Necessary Endorsements,
as may be reasonably required by Agent.

 

4. Representations, Warranties, Covenants and Agreements of the Company. Except
as set forth under the corresponding section of the disclosure schedule
delivered to the Secured Parties concurrently herewith (the “Disclosure
Schedule”), which Disclosure Schedule shall be deemed a part hereof, the Company
represents and warrants to, and covenants and agrees with, the Secured Parties,
as of the Effective Date, as follows:

 

4

 

 

(a) The Company has the requisite corporate power and authority to enter into
this Agreement and otherwise to carry out its obligations hereunder. The
execution, delivery and performance by the Company of this Agreement and the
filings contemplated therein have been duly authorized by all necessary action
on the part of the Company and no further action is required by the Company.
This Agreement has been duly executed by the Company. This Agreement constitutes
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization and similar laws of
general application relating to or affecting the rights and remedies of
creditors and by general principles of equity.

 

(b) The Company has no place of business or offices where their respective books
of account and records are kept (other than temporarily at the offices of its
attorneys or accountants) or places where Collateral is stored or located,
except the Company’s principal executive offices. None of such Collateral is in
the possession of any consignee, bailee, warehouseman, agent or processor.

 

(c) Upon the Effective Date, except for Permitted Liens or as set forth on
Section 4(c) of the Disclosure Schedule, the Company is the sole owner of the
Collateral (except for non-exclusive licenses granted by the Company in the
ordinary course of business), free and clear of any liens, security interests,
encumbrances, rights or claims, and is fully authorized to grant the Security
Interests. Upon the Effective Date, except as set forth on Section 4(c) of the
Disclosure Schedule, to the actual knowledge of the executive officers of the
Company, there shall not be on file in any governmental or regulatory authority,
agency or recording office an effective financing statement, security agreement,
license or transfer or any notice of any of the foregoing (other than those that
will be filed in favor of the Secured Parties pursuant to this Agreement)
covering or affecting any of the Collateral. Except as set forth on Section 4(c)
of the Disclosure Schedule and in this Agreement, as long as this Agreement
shall be in effect, the Company shall not execute and shall not knowingly permit
to be on file in any such office or agency any other financing statement or
other document or instrument (except to the extent filed or recorded in
connection with Permitted Liens or in favor of the Secured Parties pursuant to
the terms of this Agreement) and except as may otherwise be permitted under the
terms of the Notes.

 

(d) No written claim has been received that any Collateral or the Company’s use
of any Collateral violates the rights of any third party. There has been no
adverse decision to the Company’s claim of ownership rights in or exclusive
rights to use the Collateral in any jurisdiction or to the Company’s right to
keep and maintain such Collateral in full force and effect, and there is no
proceeding involving said rights pending or, to the best knowledge of the
Company, threatened before any court, judicial body, administrative or
regulatory agency, arbitrator or other governmental authority.

 

(e) The Company shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at its principal places of business and may not relocate such books of account
and records or tangible Collateral unless it delivers to the Secured Parties at
least 30 days prior to such relocation (i) written notice of such relocation and
the new location thereof (which location must be within the United States) and
(ii) evidence that appropriate financing statements under the UCC and other
necessary documents have been filed and recorded and other steps have been taken
to perfect the Security Interests created in favor of the Secured Parties as a
valid, perfected and continuing perfected first priority lien (except for such
instances where Permitted Liens exist as a perfected first priority lien) in the
Collateral.

 

5

 

 

(f) This Agreement creates in favor of the Secured Parties a valid security
interest in the Collateral, subject only to Permitted Liens securing the payment
and performance of the Obligations. Upon making the filings described in the
immediately following paragraph, all security interests created hereunder in any
Collateral which may be perfected by filing Uniform Commercial Code financing
statements shall have been duly perfected. Except for the filing of the Uniform
Commercial Code financing statements referred to in the immediately following
paragraph, the recordation of the Intellectual Property Security Agreement (as
defined below) if required, the execution and delivery of deposit account
control agreements satisfying the requirements of Section 9104(a)(2) of the UCC
with respect to each deposit account of the Company within 60 days after the
Effective Date, and the delivery of the certificates and other instruments
provided in Section 3, no action is necessary to create, perfect or protect the
security interests created hereunder. Without limiting the generality of the
foregoing, except for the filing of said financing statements, the recordation
of said Intellectual Property Security Agreement, and the execution and delivery
of said deposit account control agreements, no consent of any third parties
(except for consents that have been received) and no authorization, approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required for (i) the execution, delivery and performance of
this Agreement, (ii) the creation or perfection of the Security Interests
created hereunder in the Collateral or (iii) the enforcement of the rights of
the Agent and the Secured Parties hereunder.

 

(g) The Company hereby authorizes the Agent to file or record one or more
financing statements under the UCC and any document giving notice of the Secured
Parties’ rights in the Real Property Leases (as defined in Section 4(p) below),
with respect to the Security Interests, with the proper filing and recording
agencies in any jurisdiction deemed proper by it.

 

(h) The execution, delivery and performance of this Agreement by the Company
does not (i) violate any of the provisions of any Organizational Documents of
the Company or any judgment, decree, order or award of any court, governmental
body or arbitrator or any applicable law, rule or regulation applicable to the
Company or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing the Company’s debt or otherwise) or other
understanding to which the Company is a party or by which any property or asset
of the Company is bound or affected. If any, all required consents (including,
without limitation, from stockholders or creditors of the Company) necessary for
the Company to enter into and perform its obligations hereunder have been
obtained.

 

(i) Except as set forth on Section 4(i) of the Disclosure Schedule, as of the
Effective Date, the Company has no subsidiaries, no Pledged Securities and no
Pledged Interests.

 

(j) The ownership and other equity interests in partnerships and limited
liability companies, if any, obtained after the Effective Date and included in
the Collateral (the “Pledged Interests”) by their express terms will not provide
that they are securities governed by Article 8 of the UCC and will not be held
in a securities account or by any financial intermediary.

 

(k) Except for Permitted Liens and except as set forth in Section 4(k) of the
Disclosure Schedule, the Company shall at all times maintain the liens and
Security Interests provided for hereunder as valid and perfected first priority
liens and security interests in the Collateral in favor of the Secured Parties
until this Agreement and the Security Interest hereunder shall be terminated
pursuant to Section 14. The Company hereby agrees to defend the same against the
claims of any and all persons and entities. The Company shall safeguard and
protect all Collateral for the account of the Secured Parties. Upon the request
of the Agent, the Company will sign and deliver to the Agent on behalf of the
Secured Parties at any time or from time to time one or more financing
statements pursuant to the UCC and will pay the cost of filing the same in all
public offices wherever filing is, or is deemed by the Agent to be, necessary or
desirable to effect the rights and obligations provided for herein. Without
limiting the generality of the foregoing, the Company shall pay all fees, taxes
and other amounts necessary to maintain the Collateral and the Security
Interests hereunder, and the Company shall obtain and furnish to the Agent from
time to time, upon demand, such releases and/or subordinations of claims and
liens which may be required to maintain the priority of the Security Interests
hereunder.

 

6

 

 

(l) The Company will not transfer, pledge, hypothecate, encumber, license, sell
or otherwise dispose of any of the Collateral (except for non-exclusive licenses
granted by the Company in its ordinary course of business and sales of inventory
by the Company in its ordinary course of business) without the prior written
consent of the Agent.

 

(m) The Company shall keep and preserve its equipment, inventory and other
tangible Collateral in good condition, repair and order and shall not operate or
locate any such Collateral (or cause to be operated or located) in any area
excluded from insurance coverage.

 

(n) The Company shall maintain with financially sound and reputable insurers,
insurance with respect to the Collateral, including Collateral hereafter
acquired, against loss or damage of the kinds and in the amounts customarily
insured against by entities of established reputation having similar properties
similarly situated and in such amounts as are customarily carried under similar
circumstances by other such entities and otherwise as is prudent for entities
engaged in similar businesses but in any event sufficient to cover the full
replacement cost thereof. The Company shall cause each insurance policy issued
in connection herewith to provide that (a) the Agent will be named as lender
loss payee and additional insured under each such insurance policy and (b) if
such insurance be proposed to be cancelled or materially changed for any reason
whatsoever, such insurer will promptly notify the Agent and such cancellation or
change shall not be effective as to the Agent for at least 30 days after receipt
by the Agent of such notice, unless the effect of such change is to extend or
increase coverage under the policy. Copies of such policies or the related
certificates, in each case, naming the Agent as lender loss payee and additional
insured shall be delivered to the Agent at least annually and at the time any
new policy of insurance is issued. The Agent shall have no obligation or
liability for determining whether insurance coverage is appropriate or in
effect.

 

(o) The Company shall, within 10 days of obtaining knowledge thereof, advise the
Agent promptly, in sufficient detail, of any material adverse change in the
Collateral, and of the occurrence of any event which would have a material
adverse effect on the value of the Collateral or on the Secured Parties’
security interest.

 

(p) The Company shall promptly execute and deliver to the Agent such further
deeds, mortgages, assignments, security agreements, financing statements or
other instruments, documents, certificates and assurances and take such further
action as the Agent, may deem necessary to perfect, protect or enforce the
Secured Parties’ security interest in the Collateral including, without
limitation, if applicable, the execution and delivery of a separate security
agreement with respect to the Company’s Intellectual Property (“Intellectual
Property Security Agreement”) in which the Secured Parties have been granted a
security interest hereunder, substantially in a form attached as Annex B hereto,
which Intellectual Property Security Agreement, other than as stated therein,
shall be subject to all of the terms and conditions hereof. In addition, upon
the written request of Agent, the Company shall, within 180 days after the date
of such written request, obtain the written confirmation from any landlord of
the pledge of the Company’s interest in any real property lease to which the
Company is a party, a true and complete listing of which is set forth in Section
4(p) of the Disclosure Schedule (each, a “Real Property Lease” and collectively,
the “Real Property Leases”).

 

(q) The Company shall permit the Agent and its representatives and agents to
inspect the Collateral during normal business hours and upon reasonable prior
notice, and to make copies of records pertaining to the Collateral as may be
reasonably requested by the Agent from time to time.

 

7

 

 

(r) The Company shall take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Collateral.

 

(s) The Company shall promptly notify the Agent in sufficient detail upon
becoming aware of any attachment, garnishment, execution or other legal process
levied against any Collateral and of any other information received by the
Company that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of the Secured Parties hereunder.

 

(t) All information heretofore, herein or hereafter supplied to the Secured
Parties by or on behalf of the Company with respect to the Collateral is
accurate and complete in all material respects as of the date furnished.

 

(u) The Company shall at all times preserve and keep in full force and effect
its valid existence and good standing and any rights and franchises material to
its business.

 

(v) The Company will not change its name, type of organization, jurisdiction of
organization, organizational identification number (if it has one), legal or
corporate structure, or identity, or add any new fictitious name unless it
provides at least 30 days prior written notice to the Agent of such change and,
at the time of such written notification, the Company provides any financing
statements or fixture filings necessary to perfect and continue the perfection
of the Security Interests granted and evidenced by this Agreement.

 

(w) Except in the ordinary course of business, the Company may not consign any
of its inventory or sell any of its inventory on bill and hold, sale or return,
sale on approval, or other conditional terms of sale without the consent of the
Agent which shall not be unreasonably withheld.

 

(x) The Company may not relocate its chief executive office to a new location
without providing 30 days prior written notification thereof to the Agent and so
long as, at the time of such written notification, the Company provides any
financing statements or fixture filings necessary to perfect and continue the
perfection of the Security Interests granted and evidenced by this Agreement.

 

(y) The Company is organized under the laws of the state of Nevada and is in
good standing in that jurisdiction.

 

(z) At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by the secured party to perfect the security interest created hereby,
the Company shall inventory and deliver such Collateral to the Agent.

 

(aa) The Company, in its capacity as issuer, hereby agrees to comply with any
and all orders and instructions of the Agent regarding the Pledged Interests
consistent with the terms of this Agreement without the further consent of the
Company as contemplated by Section 8106 (or any successor section) of the UCC.
Further, the Company agrees that it shall not enter into a similar agreement (or
one that would confer “control” within the meaning of Article 8 of the UCC) with
any other person or entity.

 

(bb) Upon the request of the Agent, the Company shall cause all tangible chattel
paper constituting Collateral to be delivered to the Agent, or, if such delivery
is not possible, then to cause such tangible chattel paper to contain a legend
noting that it is subject to the security interest created by this Agreement. To
the extent that any Collateral consists of electronic chattel paper, the Company
shall cause the underlying chattel paper to be created, stored and assigned in
accordance with Section 9105 of the UCC (or successor section thereto).

 

8

 

 

(cc) If there is any investment property or deposit account included as
Collateral that can be perfected by “control” through an account control
agreement, the Company shall cause such an account control agreement to be
entered into and delivered to the Agent for the benefit of the Secured Parties
upon the request of the Agent.

 

(dd) To the extent that any Collateral consists of letter-of-credit rights, the
Company shall cause the issuer of each underlying letter of credit to consent to
an assignment of the proceeds thereof to the Secured Parties.

 

(ee) To the extent that any Collateral is in the possession of any third party,
the Company shall notify such third party of the Secured Parties’ security
interest in such Collateral and shall use its best efforts to obtain an
acknowledgement and agreement from such third party with respect to the
Collateral, in form and substance reasonably satisfactory to the Agent.

 

(ff) If the Company shall at any time hold or acquire a commercial tort claim,
the Company shall promptly notify the Agent in a writing signed by the Company
of the particulars thereof and grant to the Secured Parties in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing in form and substance reasonably satisfactory
to the Agent.

 

(gg) The Company shall immediately provide written notice to the Agent of any
and all accounts which arise out of contracts with any governmental authority
and, to the extent necessary to perfect or continue the perfected status of the
Security Interests in such accounts and proceeds thereof, shall execute and
deliver to the Agent an assignment of claims for such accounts and cooperate
with the Agent in taking any other steps required, in its judgment, under the
Federal Assignment of Claims Act or any similar federal, state or local statute
or rule to perfect or continue the perfected status of the Security Interests in
such accounts and proceeds thereof.

 

(hh) The Company shall cause each subsidiary of the Company, if any, to
immediately become a party hereto (an “Additional Obligor”), by executing and
delivering an Additional Obligor Joinder in substantially the form of Annex A
attached hereto and comply with the provisions hereof applicable to the Company.
Concurrent therewith, the Additional Obligor shall deliver to each Secured Party
and the Agent a replacement Disclosure Schedule for, or supplements to the
Disclosure Schedule to (or referred to in) this Agreement, as applicable, which
replacement Disclosure Schedule shall supersede, or supplements shall modify,
the Disclosure Schedule then in effect. The Additional Obligor shall also
deliver such opinions of counsel, authorizing resolutions, good standing
certificates, incumbency certificates, organizational documents, financing
statements and other information and documentation as the Agent may reasonably
request. Upon delivery of the foregoing to the Agent, the Additional Obligor
shall be and become a party to this Agreement with the same rights and
obligations as the Company, for all purposes hereof as fully and to the same
extent as if it were an original signatory hereto and shall be deemed to have
made the representations, warranties and covenants set forth herein as of the
date of execution and delivery of such Additional Obligor Joinder, and all
references herein to the “Company” shall be deemed to include each Additional
Obligor.

 

(ii) The Company shall vote the Pledged Securities, if any, to comply with the
covenants and agreements set forth herein, in the Notes.

 

9

 

 

(jj) The Company shall register the pledge of the applicable Pledged Securities,
if any, on the books of the Company. Further, except with respect to
certificated securities delivered to the Agent, the Company shall deliver to the
Agent an acknowledgement of pledge (which, where appropriate, shall comply with
the requirements of the relevant UCC with respect to perfection by registration)
signed by the issuer of the applicable Pledged Securities, which acknowledgement
shall confirm that: (a) it has registered the pledge on its books and records;
and (b) at any time directed by the Agent during the continuation of an Event of
Default, such issuer will transfer the record ownership of such Pledged
Securities into the name of any designee of the Agent, will take such steps as
may be necessary to effect the transfer, and will comply with all other
instructions of the Agent without the further consent of the Company.

 

(kk) In the event that, upon an occurrence of an Event of Default, the Agent
shall sell all or any of the Pledged Securities to another party or parties
(herein called the “Transferee”) or shall purchase or retain all or any of the
Pledged Securities, the Company shall, to the extent applicable: (i) deliver to
the Agent or the Transferee, as the case may be, the articles or certificate of
incorporation, bylaws, minute books, stock certificate books, corporate seals,
deeds, leases, indentures, agreements, evidences of indebtedness, books of
account, financial records and all other Organizational Documents and records of
the Company and its direct and indirect subsidiaries; (ii) use its best efforts
to obtain resignations of the persons then serving as officers and directors of
the Company and its direct and indirect subsidiaries, if so directed by the
Agent; and (iii) use its best efforts to obtain any approvals that are required
by any governmental or regulatory body in order to permit the sale of the
Pledged Securities to the Transferee or the purchase or retention of the Pledged
Securities by the Agent and allow the Transferee or the Agent to continue the
business of the Company and its direct and indirect subsidiaries.

 

(ll) Without limiting the generality of the other obligations of the Company
hereunder, the Company shall promptly (i) cause the security interest
contemplated hereby with respect to all Intellectual Property registered at the
United States Copyright Office or United States Patent and Trademark Office to
be duly recorded at the applicable office, (ii) give the Agent notice whenever
it files an application to register any copyrights, trademarks or patents, and
(iii) supplement any Intellectual Property Security Agreement to grant a
security interest in such new or additional Intellectual Property registered at
the United States Copyright Office or United States Patent and Trademark Office.

 

(mm) The Company will from time to time, at the expense of the Company, promptly
execute and deliver all such further instruments and documents, and take all
such further action as may be necessary or desirable, or as the Agent may
reasonably request in writing, in order to perfect and protect any security
interest granted or purported to be granted hereby or to enable the Secured
Parties to exercise and enforce their rights and remedies hereunder and with
respect to any Collateral or to otherwise carry out the purposes of this
Agreement.

 

(nn) Section 4(nn) of the Disclosure Schedule lists all of the patents, patent
applications, trademarks, trademark applications, registered copyrights, and
domain names owned by any of the Company as of the date hereof. Section 4(nn) of
the Disclosure Schedule lists all material licenses in favor of the Company for
the use of any patents, trademarks, copyrights and domain names as of the date
hereof.

 

(oo) Except as set forth on Section 4(oo) of the Disclosure Schedule, none of
the account debtors or other persons or entities obligated on any of the
Collateral is a governmental authority covered by the Federal Assignment of
Claims Act or any similar federal, state or local statute or rule in respect of
such Collateral.

 

10

 

 

5. Effect of Pledge on Certain Rights. If any of the Collateral subject to this
Agreement consists of nonvoting equity or ownership interests (regardless of
class, designation, preference or rights) that may be converted into voting
equity or ownership interests upon the occurrence of certain events (including,
without limitation, upon the transfer of all or any of the other stock or assets
of the issuer), it is agreed that the pledge of such equity or ownership
interests pursuant to this Agreement or the enforcement of any of the Agent’s
rights hereunder shall not be deemed to be the type of event which would trigger
such conversion rights notwithstanding any provisions in the Organizational
Documents or agreements to which the Company is subject or to which the Company
is party.

 

6. Defaults. The following events shall be “Events of Default”:

 

(a) The occurrence of an Event of Default (as that term is defined in the Notes)
under the Notes;

 

(b) Any representation or warranty of the Company in this Agreement shall prove
to have been incorrect in any material respect when made;

 

(c) Except as otherwise provided in Section 6(d), the failure by the Company to
observe or perform any of its obligations hereunder for 10 days after delivery
to the Company of notice of such failure by or on behalf of a Secured Party
unless such default is capable of cure but cannot be cured within such time
frame and the Company is using best efforts to cure same in a timely fashion;

 

(d) If any provision of this Agreement shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by the Company, or a proceeding shall be commenced by the Company, or
by any governmental authority having jurisdiction over the Company, seeking to
establish the invalidity or unenforceability thereof, or the Company shall deny
that the Company has any liability or obligation purported to be created under
this Agreement; or

 

(e) The failure by the Company to obtain written confirmation from any landlord
under any Real Property Lease of the pledge of the Company’s interest in any
such Real Property Lease within 180 days after the date of Agent’s written
request that such confirmation be obtained.

 

(f) The termination by the Company of any Real Property Lease without Agent’s
prior written consent.

 

7. Duty To Hold In Trust.

 

(a) Upon the occurrence of any Event of Default and at any time thereafter, the
Company shall, upon receipt of any revenue, income, dividend, interest or other
sums subject to the Security Interests, whether payable pursuant to the Notes or
otherwise, or of any check, draft, note, trade acceptance or other instrument
evidencing an obligation to pay any such sum, hold the same in trust for the
Secured Parties and shall forthwith endorse and transfer any such sums or
instruments, or both, to the Secured Parties, pro-rata in proportion to their
respective then-currently outstanding principal amount of the Notes for
application to the satisfaction of the Obligations (and if any Note is not
outstanding, pro-rata in proportion to the initial purchases of the remaining
Notes).

 

(b) If the Company shall become entitled to receive or shall receive any
securities or other property (including, without limitation, shares of Pledged
Securities or instruments representing Pledged Securities acquired after the
date hereof, or any options, warrants, rights or other similar property or
certificates representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of the Company or any of its direct
or indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), the Company agrees to (i) accept the same as the agent of the
Secured Parties; (ii) hold the same in trust on behalf of and for the benefit of
the Secured Parties; and (iii) to deliver any and all certificates or
instruments evidencing the same to the Agent on or before the close of business
on the fifth business day following the receipt thereof by the Company, in the
exact form received together with the Necessary Endorsements, to be held by the
Agent subject to the terms of this Agreement as Collateral.

 

11

 

 

8. Rights and Remedies Upon Default.

 

(a) Upon the occurrence of any Event of Default and at any time thereafter, the
Secured Parties, acting through the Agent, shall have the right to exercise all
of the remedies conferred hereunder and under the Notes, and the Secured Parties
shall have all the rights and remedies of a secured party under the UCC. Without
limitation, the Agent, for the benefit of the Secured Parties, shall have the
rights and powers listed below and shall act in accordance with such rights and
powers:

 

(i) The Agent shall have the right to take possession of the Collateral and, for
that purpose, enter, with the aid and assistance of any person, any premises
where the Collateral, or any part thereof, is or may be placed and remove the
same, and the Company shall assemble the Collateral and make it available to the
Agent at places which the Agent shall reasonably select, whether at the
Company’s premises or elsewhere, and make available to the Agent, without rent,
all of the Company’s premises and facilities for the purpose of the Agent taking
possession of, removing or putting the Collateral in saleable or disposable form
and the Company hereby waives its right to notice of such actions.

 

(ii) All rights of the Company to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise and all rights of the
Company to receive the dividends and interest which it would otherwise be
authorized to receive and retain, shall cease. Upon such notice, the Agent shall
have the right to receive, for the benefit of the Secured Parties, any interest,
cash dividends or other payments on the Collateral and, at the option of the
Agent, to exercise all voting rights pertaining thereto. Without limiting the
generality of the foregoing, the Agent shall have the right (but not the
obligation) to exercise all rights with respect to the Collateral as it were the
sole and absolute owner thereof, including, without limitation, to vote and/or
to exchange any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral or the Company or any of its direct or indirect
subsidiaries.

 

(iii) The Agent shall have the right to operate the business of the Company
using the Collateral at the Company’s premises and shall have the right to
assign, sell, lease or otherwise dispose of and deliver all or any part of the
Collateral, at public or private sale or otherwise, either with or without
special conditions or stipulations, for cash or on credit or for future
delivery, in such parcel or parcels and at such time or times and at such place
or places, and upon such terms and conditions as the Agent may deem commercially
reasonable, all without (except as shall be required by applicable statute and
cannot be waived) advertisement or demand upon or notice to the Company or right
of redemption of the Company, which are hereby expressly waived. Upon each such
sale, lease, assignment or other transfer of Collateral, the Agent, for the
benefit of the Secured Parties, may, unless prohibited by applicable law which
cannot be waived, purchase all or any part of the Collateral being sold, free
from and discharged of all trusts, claims, right of redemption and equities of
the Company, which are hereby waived and released.

 

12

 

 

(iv) The Agent shall have the right (but not the obligation) to notify any
account debtors and any obligors under instruments or accounts to make payments
directly to the Agent, on behalf of the Secured Parties, and to enforce the
Company’s rights against such account debtors and obligors.

 

(v) The Agent may (but is not obligated to) direct any financial intermediary or
any other person or entity holding any investment property to transfer the same
to the Agent, on behalf of the Secured Parties, or its designee.

 

(vi) The Agent may (but is not obligated to) transfer any or all Intellectual
Property registered in the name of the Company at the United States Patent and
Trademark Office and/or Copyright Office into the name of the Secured Parties or
any designee or any purchaser of any Collateral, including that of the Agent for
the benefit of the Secured Parties.

 

(b) The Agent shall comply with any applicable law in connection with a
disposition of Collateral and such compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. The Agent
may sell the Collateral without giving any warranties and may specifically
disclaim such warranties. If the Agent sells any of the Collateral on credit,
the Company will only be credited with payments actually made by the purchaser
and received by the Agent or party acting on behalf of the Agent. In addition,
the Company waives any and all rights that it may have to a judicial hearing in
advance of the enforcement of any of the Agent’s rights and remedies hereunder,
including, without limitation, its right following an Event of Default to take
immediate possession of the Collateral and to exercise its rights and remedies
with respect thereto.

 

(c) For the purpose of enabling the Agent to further exercise rights and
remedies under this Section 8 or elsewhere provided by agreement or applicable
law, the Company hereby grants to the Agent, for the benefit of the Secured
Parties, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Company) to use, license or sublicense
following an Event of Default, any Intellectual Property now owned or hereafter
acquired by the Company, and wherever the same may be located, and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof.

 

9. Applications of Proceeds. The proceeds of the sale, lease or other
disposition of the Collateral hereunder or from payments made on account of any
insurance policy insuring any portion of the Collateral shall be applied first,
to the expenses and costs of the Agent in connection with the Agent’s
performance hereunder in connection with the transactions contemplated hereunder
(including, without limitation, any taxes, fees and other costs incurred in
connection therewith and any reasonable attorneys’ fees and expenses incurred by
the Agent), and then to satisfaction of the Obligations pro rata among the
Secured Parties (based on then-outstanding principal amounts of the Notes at the
time of any such determination), and then to the payment of any other amounts
required by applicable law, after which the Agent shall pay to the Company any
surplus proceeds. If, upon the sale, license or other disposition of the
Collateral, the proceeds thereof are insufficient to pay all amounts to which
the Agent and the Secured Parties are legally entitled, the Company will be
liable for the deficiency, together with interest thereon, at the rate of 12%
per annum or the lesser amount permitted by applicable law (the “Default Rate”),
and the reasonable fees of any attorneys employed by the Agent or the Secured
Parties to collect such deficiency. To the extent permitted by applicable law,
the Company waives all claims, damages and demands against the Secured Parties
and the Agent arising out of the repossession, removal, retention or sale of the
Collateral, unless due solely to the gross negligence or willful misconduct of
the Secured Parties as determined by a final judgment (not subject to further
appeal) of a court of competent jurisdiction.

 

13

 

 

10. Securities Law Provision. The Company recognizes that the Agent may be
limited in its ability to effect a sale to the public of all or part of the
Pledged Securities by reason of certain prohibitions in the Securities Act of
1933, as amended, or other federal or state securities laws (collectively, the
“Securities Laws”), and may be compelled to resort to one or more sales to a
restricted group of purchasers who may be required to agree to acquire the
Pledged Securities for their own account, for investment and not with a view to
the distribution or resale thereof. The Company agrees that sales so made may be
at prices and on terms less favorable than if the Pledged Securities were sold
to the public, and that the Agent has no obligation to delay the sale of any
Pledged Securities for the period of time necessary to register the Pledged
Securities for sale to the public under the Securities Laws. The Company shall
cooperate with the Agent in its attempt to satisfy any requirements under the
Securities Laws (including, without limitation, registration thereunder if
requested by the Agent) applicable to the sale of the Pledged Securities by the
Agent.

 

11. Costs and Expenses. The Company agrees to pay all reasonable out-of-pocket
fees, costs and expenses incurred in connection with any filing required
hereunder, including without limitation, any financing statements pursuant to
the UCC, continuation statements, partial releases and/or termination statements
related thereto or any expenses of any searches reasonably required by the
Agent. The Company shall also pay all other claims and charges which in the
reasonable opinion of the Agent is reasonably likely to prejudice, imperil or
otherwise affect the Collateral or the Security Interests therein. The Company
will also, upon demand, pay to the Agent the amount of any and all reasonable
expenses, including the reasonable fees and expenses of its counsel and of any
experts and agents, which the Agent, for the benefit of the Secured Parties, may
incur in connection with the protection, satisfaction, foreclosure, collection
or enforcement of the Security Interest and the preparation, administration,
continuance, amendment or enforcement of this Agreement and pay to the Agent the
amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, which the Agent, for the
benefit of the Secured Parties, and the Secured Parties may incur in connection
with (i) the enforcement of this Agreement, (ii) the custody or preservation of,
or the sale of, collection from, or other realization upon, any of the
Collateral, or (iii) the exercise or enforcement of any of the rights of
collection of the Secured Parties under the Notes. Such fees shall be paid
within 15 days of submission of a request by the Agent to the Company and the
Company shall promptly notify the Secured Parties of the payment of such fees.

 

12. Responsibility for Collateral. The Company assumes all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason. Without
limiting the generality of the foregoing, (a) neither the Agent nor any Secured
Party (i) has any duty (either before or after an Event of Default) to collect
any amounts in respect of the Collateral or to preserve any rights relating to
the Collateral, or (ii) has any obligation to clean-up or otherwise prepare the
Collateral for sale, and (b) the Company shall remain obligated and liable under
each contract or agreement included in the Collateral to be observed or
performed by the Company thereunder. Neither the Agent nor any Secured Party
shall have any obligation or liability under any such contract or agreement by
reason of or arising out of this Agreement or the receipt by the Agent or any
Secured Party of any payment relating to any of the Collateral, nor shall the
Agent or any Secured Party be obligated in any manner to perform any of the
obligations of the Company under or pursuant to any such contract or agreement,
to make inquiry as to the nature or sufficiency of any payment received by the
Agent or any Secured Party in respect of the Collateral or as to the sufficiency
of any performance by any party under any such contract, insurance policy or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Agent or to which the Agent or any Secured Party may be entitled
at any time or times.

 

14

 

 

13. Security Interests Absolute. All rights of the Secured Parties and all
obligations of the Company hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Notes or any agreement entered into in connection with the foregoing, or any
portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Notes or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guarantee, or any other security, for all or any of the
Obligations; (d) any action by the Secured Parties to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to the Company, or
a discharge of all or any part of the Security Interests granted hereby. Until
the Obligations shall have been paid and performed in full, the rights of the
Secured Parties shall continue even if the Obligations are barred for any
reason, including, without limitation, the running of the statute of limitations
or bankruptcy. The Company expressly waives presentment, protest, notice of
protest, demand, notice of nonpayment and demand for performance. In the event
that at any time any transfer of any Collateral or any payment received by the
Secured Parties hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the bankruptcy or insolvency laws of the United States, or shall be deemed to be
otherwise due to any party other than the Secured Parties, then, in any such
event, the Company’s obligations hereunder shall survive cancellation of this
Agreement, and shall not be discharged or satisfied by any prior payment thereof
and/or cancellation of this Agreement, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof. The
Company waives all right to require the Secured Parties to proceed against any
other person or entity or to apply any Collateral which the Secured Parties may
hold at any time, or to marshal assets, or to pursue any other remedy. The
Company waives any defense arising by reason of the application of the statute
of limitations to any obligation secured hereby.

 

14. Term of Agreement. This Agreement and the Security Interests shall terminate
on the date on which all payments under the Notes have been indefeasibly paid in
full and all other Obligations have been paid or discharged; provided, however,
that all indemnities of the Company contained in this Agreement shall survive
and remain operative and in full force and effect regardless of the termination
of this Agreement or the resignation or removal of the Agent.

 

15. Power of Attorney; Further Assurances.

 

(a) The Company authorizes the Agent, acting on behalf of the Secured Parties,
as set forth herein, and does hereby make, constitute and appoint the Agent and
his agents, successors or assigns with full power of substitution, as the
Company’s true and lawful attorney-in-fact, with power, in the name of the Agent
or the Company, to, after the occurrence and during the continuance of an Event
of Default, (i) endorse any note, checks, drafts, money orders or other
instruments of payment (including payments payable under or in respect of any
policy of insurance) in respect of the Collateral that may come into possession
of the Agent; (ii) to sign and endorse any financing statement pursuant to the
UCC or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with accounts, and other documents relating to the
Collateral; (iii) to pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the
Collateral; (iv) to demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Collateral; (v) to transfer any Intellectual
Property or provide licenses respecting any Intellectual Property; and (vi)
generally, at the option of the Agent, and at the expense of the Company, at any
time, or from time to time, to execute and deliver any and all documents and
instruments and to do all acts and things which the Agent deems necessary to
protect, preserve and realize upon the Collateral and the Security Interests
granted therein in order to effect the intent of this Agreement and the Notes
all as fully and effectually as the Company might or could do; and the Company
hereby ratifies all that said attorney shall lawfully do or cause to be done by
virtue hereof. This power of attorney is coupled with an interest and shall be
irrevocable for the term of this Agreement and thereafter as long as any of the
Obligations shall be outstanding. The designation set forth herein shall be
deemed to amend and supersede any inconsistent provision in the Organizational
Documents or other documents or agreements to which the Company is subject or to
which the Company is a party. Without limiting the generality of the foregoing,
after the occurrence and during the continuance of an Event of Default, the
Agent is specifically authorized to execute and file any applications for or
instruments of transfer and assignment of any patents, trademarks, copyrights or
other Intellectual Property with the United States Patent and Trademark Office
and the United States Copyright Office.

 

15

 

 

(b) On a continuing basis, the Company will make, execute, acknowledge, deliver,
file and record, as the case may be, with the proper filing and recording
agencies in any jurisdiction, including, without limitation, the jurisdictions
indicated on Section 15(b) of the Disclosure Schedule, all such instruments, and
take all such action as may reasonably be deemed necessary or advisable, or as
reasonably requested by the Agent, to perfect the Security Interests granted
hereunder and otherwise to carry out the intent and purposes of this Agreement,
or for assuring and confirming to the Agent the grant or perfection of a
perfected security interest in all the Collateral under the UCC.

 

(c) The Company hereby irrevocably appoints the Agent as the Company’s
attorney-in-fact, with full authority in the place and instead of the Company
and in the name of the Company, to take any action and to execute any instrument
which the Agent may deem necessary or advisable to accomplish the purposes of
this Agreement, including the filing of one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral without the
signature of the Company where permitted by law, which financing statements may
(but need not) describe the Collateral as “all assets” or “all personal
property” or words of like import, and ratifies all such actions taken by the
Agent. This power of attorney is coupled with an interest and shall be
irrevocable for the term of this Agreement and thereafter as long as any of the
Obligations shall be outstanding.

 

16. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto or by electronic mail at the e-mail
address set forth on the signature pages attached hereto prior to 5:30 p.m.
(California time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto or by
electronic mail at the e-mail address set forth on the signature pages attached
hereto on a day that is not a Business Day or later than 5:30 p.m. (California
time) on any Business Day, (c) the 2nd Business Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or (d)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications shall be as set forth on the
signature pages attached hereto or such other address as the recipient party to
whom notice is to be given may have furnished to the other party in writing in
accordance herewith.

 

17. Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Agent shall have the right, in its sole discretion, to pursue, relinquish,
subordinate, modify or take any other action with respect thereto, without in
any way modifying or affecting any of the Secured Parties’ rights and remedies
hereunder.

 

16

 

 

18. Collateral Agent.

 

(a) Appointment. The Secured Parties, by their acceptance of the benefits of the
Agreement, hereby designate Rick Stevens as the Agent to act as specified
herein. Each Secured Party shall be deemed irrevocably to authorize the Agent to
take such action on its behalf under the provisions of this Agreement and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto. The Agent
may perform any of its duties hereunder by or through his agents or employees at
the expense of the Company as set forth in this Agreement.

 

(b) Nature of Duties. The Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement. Neither the Agent nor any of his
partners, employees or agents shall be liable for any action taken or omitted by
him as such under this Agreement or hereunder or in connection herewith or
therewith, be responsible for the consequence of any oversight or error of
judgment or answerable for any loss, unless caused solely by him or his gross
negligence or willful misconduct as determined by a final judgment (not subject
to further appeal) of a court of competent jurisdiction. The duties of the Agent
shall be mechanical and administrative in nature; the Agent shall not have by
reason of this Agreement or any other related agreement a fiduciary relationship
in respect of the Company or any Secured Party; and nothing in the Agreement or
any other related agreement, expressed or implied, is intended to or shall be so
construed as to impose upon the Agent any obligations in respect of this
Agreement or any other related agreement except as expressly set forth herein
and therein.

 

(c) Lack of Reliance on the Agent. Independently and without reliance upon the
Agent, each Secured Party, to the extent it deems appropriate, has made and
shall continue to make (i) its own independent investigation of the financial
condition and affairs of the Company and its subsidiaries in connection with
such Secured Party’s investment in the Company, the creation and continuance of
the Obligations, the transactions contemplated by the Transaction Documents, and
the taking or not taking of any action in connection therewith, and (ii) its own
appraisal of the creditworthiness of the Company and its subsidiaries, and of
the value of the Collateral from time to time, and the Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Secured Party with any credit, market or other information with respect thereto,
whether coming into its possession before any Obligations are incurred or at any
time or times thereafter. The Agent shall not be responsible to the Company or
any Secured Party for any recitals, statements, information, financial
statements, representations or warranties herein or in any document, certificate
or other writing delivered in connection herewith, or for the execution,
effectiveness, genuineness, validity, enforceability, perfection,
collectability, priority or sufficiency of this Agreement or any other related
agreement or any contracts or insurance policies, or for the financial condition
of the Company or the value of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other related agreement, or
the financial condition of the Company, or the value of any of the Collateral,
or the existence or possible existence of any default or Event of Default under
this Agreement, Notes or any of the other related agreement.

 

(d) Certain Rights of the Agent. The Agent shall have the right to take any
action with respect to the Collateral, on behalf of all of the Secured Parties.
Whenever reference is made in this Agreement to any action by, consent,
designation, specification, requirement or approval of, notice, request or other
communication from, or other direction given or action to be undertaken or to be
(or not to be) suffered or omitted by the Agent to any amendment, waiver or
other modification of this Agreement to be executed (or not to be executed) by
the Agent or to any election, decision, opinion, acceptance, use of judgment,
expression of satisfaction or other exercise of discretion, rights or remedies
to be made (or not to be made) by the Agent, it is understood that in all cases
the Agent shall be fully justified in failing or refusing to take any such
action under this Agreement as it deems appropriate. This provision is intended
solely for the benefit of the Agent and its successors and permitted assigns and
is not intended to and will not entitle the other parties hereto to any defense,
claim or counterclaim under or in relation to any Transaction Document, or
confer any rights or benefits on any party hereto. If such instructions are not
provided despite the Agent’s request therefor, the Agent shall be entitled to
refrain from such act or taking such action, and if such action is taken, shall
be entitled to appropriate indemnification from the Secured Parties in respect
of actions to be taken by the Agent; and the Agent shall not incur liability to
any person or entity by reason of so refraining. Without limiting the foregoing,
(a) no Secured Party shall have any right of action whatsoever against the Agent
as a result of the Agent acting or refraining from acting hereunder in
accordance with the terms of the Agreement or any other related agreement, and
the Company shall have no right to question or challenge the authority of, or
the instructions given to, the Agent pursuant to the foregoing and (b) the Agent
shall not be required to take any action which the Agent believes (i) could
reasonably be expected to expose it to personal liability, or (ii) require it to
expend or risk its own funds, or (iii) is contrary to this Agreement, the Notes,
any other related agreement or applicable law.

 

17

 

 

(e) Reliance. The Agent shall be entitled to conclusively rely, and shall be
fully protected in relying, upon any writing, facsimile, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
the proper person or entity, and, with respect to all legal matters pertaining
to the Agreement, the Notes and any other related agreement and its duties
thereunder, upon advice of counsel selected by it and upon all other matters
pertaining to this Agreement, the Notes and any other related agreement and its
duties thereunder, upon advice of other experts selected by it. Anything to the
contrary notwithstanding, the Agent shall have no obligation whatsoever to any
Secured Party to assure that the Collateral exists or is owned by the Company or
is cared for, protected or insured or that the liens granted pursuant to this
Agreement have been properly or sufficiently or lawfully created, perfected, or
enforced or are entitled to any particular priority.

 

(f) Indemnification. To the extent that the Agent is not reimbursed and
indemnified by the Company, the Secured Parties will jointly and severally
reimburse and indemnify the Agent, in proportion to the outstanding amount of
their respective principal amounts of the Notes at the time of determination,
from and against any and all claims, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against the Agent in performing its duties hereunder or under this Agreement,
the Notes and any other related agreement, or in any way relating to or arising
out of this Agreement, the Notes and any other related agreement except for
those determined by a final judgment (not subject to further appeal) of a court
of competent jurisdiction to have resulted solely from the Agent’s own gross
negligence or willful misconduct. Prior to taking any action hereunder as the
Agent, the Agent may require each Secured Party to deposit with it sufficient
sums as it determines in good faith is necessary to protect the Agent for costs
and expenses associated with taking such action. The provisions of this Section
18(f) shall survive the termination of this Agreement and the resignation or
removal of the Agent.

 

(g) Resignation by the Agent.

 

  (i) The Agent may resign from the performance of all its functions and duties
under this Agreement and the other Transaction Documents at any time by giving
30 days’ prior written notice (pursuant to Section 16) to the Company and the
Secured Parties. Such resignation shall take effect upon the appointment of a
successor the Agent pursuant to clauses (ii) and (ii) below.         (ii) Upon
any such notice of resignation, the Secured Parties, acting by a Majority in
Interest, shall appoint a successor collateral agent hereunder.         (iii) If
a successor collateral agent shall not have been so appointed within said 30-day
period, the Agent shall then appoint a successor collateral agent who shall
serve as collateral agent until such time, if any, as the Secured Parties
appoint a successor collateral agent as provided above. If a successor
collateral agent has not been appointed within such 30-day period, the Agent may
petition any court of competent jurisdiction or may interplead the Company and
the Secured Parties in a proceeding for the appointment of a successor
collateral agent, and all fees, including, but not limited to, extraordinary
fees associated with the filing of interpleader and expenses associated
therewith, shall be payable by the Company on demand.

 

18

 

 

(h) Rights with respect to Collateral. Each Secured Party agrees with all other
Secured Parties and the Agent (i) that it shall not, and shall not attempt to,
exercise any rights with respect to its security interest in the Collateral,
whether pursuant to any other agreement or otherwise (other than pursuant to
this Agreement), or take or institute any action against the Agent or any of the
other Secured Parties in respect of the Collateral or its rights hereunder
(other than any such action arising from the breach of this Agreement) and (ii)
that such Secured Party has no other rights with respect to the Collateral other
than as set forth in this Agreement, the Notes and any other related agreements.
Upon the acceptance of any appointment as collateral agent hereunder by a
successor collateral agent, such successor collateral agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring collateral agent and the retiring collateral agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring collateral agent’s resignation or removal hereunder as collateral
agent, the provisions of this Agreement shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was collateral agent.

 

19. Miscellaneous.

 

(a) No course of dealing between the Company and the Secured Parties, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Parties, any right, power or privilege hereunder or under the Notes shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

(b) All of the rights and remedies of the Secured Parties with respect to the
Collateral, whether established hereby or by the Notes or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.

 

(c) This Agreement, together with the exhibits and Disclosure Schedule hereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into this Agreement and the exhibits and Disclosure Schedule hereto. No
provision of this Agreement may be waived, modified, supplemented or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Agent, or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought.

 

(d) If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

19

 

 

(e) No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

(f) This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Agent (other than by merger). Any Secured Party may assign any or
all of its rights under this Agreement to any Person (as defined in the Purchase
Agreement) to whom such Secured Party assigns or transfers any Obligations,
provided such transferee agrees in writing to be bound, with respect to the
transferred Obligations, by the provisions of this Agreement that apply to the
Secured Parties.

 

(g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

 

(h) Except to the extent mandatorily governed by the jurisdiction or situs where
the Collateral is located, all questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Except
to the extent mandatorily governed by the jurisdiction or situs where the
Collateral is located, the Company agrees that all proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and the Notes (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in Orange County, California. Except to the extent mandatorily
governed by the jurisdiction or situs where the Collateral is located, the
Company hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in Orange County, California for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such proceeding is improper.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

 

(i) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

20

 

 

(j) The Company shall indemnify, reimburse and hold harmless the Agent and the
Secured Parties and their respective partners, members, shareholders, officers,
directors, employees and agents (and any other persons with other titles that
have similar functions) (collectively, “Indemnitees”) from and against any and
all losses, claims, liabilities, damages, penalties, suits, costs and expenses,
of any kind or nature, (including fees relating to the cost of investigating and
defending any of the foregoing) imposed on, incurred by or asserted against such
Indemnitee in any way related to or arising from or alleged to arise from this
Agreement or the Collateral, except any such losses, claims, liabilities,
damages, penalties, suits, costs and expenses which result from the gross
negligence or willful misconduct of the Indemnitee as determined by a final,
nonappealable decision of a court of competent jurisdiction.

 

(k) Nothing in this Agreement shall be construed to subject the Agent or any
Secured Party to liability as an officer or director of the Company or a partner
in any of the Company’s direct or indirect subsidiaries that is a partnership or
as a member in any of the Company direct or indirect subsidiaries that is a
limited liability company, nor shall the Agent or any Secured Party be deemed to
have assumed any obligations under any partnership agreement or limited
liability company agreement, as applicable, of any the Company or any of its
direct or indirect subsidiaries or otherwise, unless and until any such Secured
Party exercises its right to be substituted for the Company as a partner or
member, as applicable, pursuant hereto.

 

(l) To the extent that the grant of the security interest in the Collateral and
the enforcement of the terms hereof require the consent, approval or action of
any partner or member, as applicable, of the Company or any direct or indirect
subsidiary of the Company or compliance with any provisions of any of the
Organizational Documents, the Company hereby grants such consent and approval
and waive any such noncompliance with the terms of said documents.

 

(m) The Company and each Secured Party is subject to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”) and the Agent (for itself and not on behalf of any Secured
Party), hereby notifies all future Secured Parties, including subsequent
assignees or transferees, that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies the
Secured Party, which information includes the name and address of the Secured
Party and other information that will allow the Agent, to identify the Secured
Party in accordance with the Patriot Act. The Secured Parties shall provide such
information and take such actions as are requested by the Agent in order to
maintain compliance with the Patriot Act.

 

(n) In no event shall the Agent be responsible or liable for any failure or
delay in the performance of its obligations hereunder directly or indirectly
caused by events beyond its control, including general labor disputes, acts of
war or terrorism, civil or military disturbances, nuclear or natural
catastrophes or acts of God, and interruptions, losses or malfunctions of
utilities, communications or computer (software and hardware) services;
provided, however, that lack of funds or other financial circumstances and labor
disputes only by the personnel of the affected party shall not constitute an
event beyond its control hereunder and provided, further, that the Agent, as the
case may be, shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performances as soon as practicable
under the circumstances.

 

[SIGNATURE PAGES FOLLOW]

 

21

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the dates set forth below.

 

COMPANY AllDigital Holdings, Inc., a Nevada corporation       By:       Michael
Linos, President & Interim CEO         Dated: _______, 2014       Address: 220
Technology Drive, Suite 100     Irvine, CA 92618         Facsimile:
(949)250-0730       AGENT     Richard P. Stevens, II.       Dated: _______, 2014
      Address: c/o AllDigital Holdings, Inc.     220 Technology Drive, Suite 100
    Irvine, CA 92618         Facsimile: (949)250-0730

 

[SIGNATURE PAGE OF SECURED PARTIES FOLLOWS]

 



22

 

 


[SIGNATURE PAGE OF SECURED PARTIES TO SECURITY AGREEMENT]

 

Name of Secured Party:       Signature of Secured Party (or Authorized Signatory
if an entity):       Name of Authorized Signatory (if an entity):       Title of
Authorized Signatory (if an entity):       Address of Secured Party:       Email
Address of Secured Party:       Facsimile Number of Secured Party:       Dated:
 

 

23

 

 

ANNEX A
to
SECURITY AGREEMENT

 

FORM OF ADDITIONAL OBLIGOR JOINDER

 

Security Agreement made by
AllDigital Holdings, Inc.
dated the date thereof to and in favor of
the Secured Parties identified therein (the “Security Agreement”)

 

Reference is made to the Security Agreement as defined above; capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.

 

The undersigned hereby agrees that upon delivery of this Additional Obligor
Joinder to the Secured Parties referred to above, the undersigned shall (a) be
an Additional Obligor under the Security Agreement, (b) have all the rights and
obligations of the Company under the Security Agreement as fully and to the same
extent as if the undersigned was an original signatory thereto and (c) be deemed
to have made the representations and warranties set forth therein as of the date
of execution and delivery of this Additional Obligor Joinder. WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED SPECIFICALLY GRANTS TO THE
SECURED PARTIES A SECURITY INTEREST IN THE COLLATERAL AS MORE FULLY SET FORTH IN
THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO THE WAIVER OF JURY TRIAL
PROVISIONS SET FORTH THEREIN.

 

Attached hereto are supplemental and/or replacement Disclosure Schedule to the
Security Agreement, as applicable.

 

An executed copy of this Additional Obligor Joinder shall be delivered to the
Agent, and the Secured Parties and the Agent may rely on the matters set forth
herein on or after the date hereof. This Additional Obligor Joinder shall not be
modified, amended or terminated without the prior written consent of the Agent.

 



A-1

 

 

IN WITNESS WHEREOF, the undersigned has caused this Additional Obligor Joinder
to be executed in the name and on behalf of the undersigned.

 

[Name of Additional Obligor]

 


  By:     Name:     Title:           Dated:           Address:          
Facsimile:     Email:  





A-2

 

 

ANNEX B
to
SECURITY AGREEMENT

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (“IP Security Agreement”), dated
as of the date set forth below, is made by AllDigital Holdings, Inc., a Nevada
corporation (“Grantor”), in favor of Rick Stevens (“Agent”), as collateral agent
for the holders (the “Secured Parties”) of the Company’s 5% Senior Secured
Convertible Note due December 31, 2016 (the “Notes”).

 

R E C I T A L S

 

A. The Grantor has issued the Notes in favor of the Secured Parties.

 

B. As a condition precedent to the making of loans by the Secured Parties under
the Notes, Grantor has executed and delivered that certain Security Agreement
dated as of the same day herewith, made by and among Grantor, the Agent, and the
Secured Parties (the “Security Agreement”).

 

C. Under the terms of the Security Agreement, Grantor has granted to Agent, for
the benefit of the Secured Parties, a security interest in, among other
property, certain intellectual property of Grantor, and has agreed to execute
and deliver this IP Security Agreement, for recording with national, federal and
state government authorities including but not limited to, with respect to
individual patents, registered trademarks and registered copyrights, and
applications for the foregoing, recording with the United States Patent and
Trademark Office and the United States Copyright Office.

 

A G R E E M E N T

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantor agrees as follows:

 

1. Grant of Security. Grantor hereby grants to Agent for the benefit of the
Secured Parties a security interest in all of Grantor’s right, title and
interest in and to the following (the “IP Collateral”):

 

(a) All copyrights arising under the laws of the United States, any other
country or any political subdivision thereof, whether registered or unregistered
and whether published or unpublished, all registrations and recordings thereof,
and all applications in connection therewith, including, without limitation, all
registrations, recordings and applications in the United States Copyright
Office;

 

(b) All letters patent of the United States, any other country or any political
subdivision thereof, all reissues and extensions thereof, and all applications
for letters patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof;

 

(c) All trademarks, common law trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade dress, service marks,
logos, domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common law
rights related thereto;

 

B-1

 

 

(d) All trade secrets arising under the laws of the United States, any other
country or any political subdivision thereof;

 

(e) All rights to obtain any reissues, renewals or extensions of the foregoing;

 

(f) All licenses for any of the foregoing;

 

(g) All causes of action for infringement of the foregoing;

 

(h) Any and all royalties, fees, income, payments and other proceeds now or
hereafter due or payable with respect to any and all of the foregoing; and

 

(i) Any and all claims, with respect to any of the foregoing, for damages and
injunctive relief for past, present and future infringement, dilution,
misappropriation, violation, misuse, breach or default, with the right but no
obligation to sue for such legal and equitable relief and to collect, or
otherwise recover, any such damages.

 

2. Recordation. Grantor authorizes the Commissioner for Patents, the
Commissioner for Trademarks and the Register of Copyrights and any other
government officials to record and register this IP Security Agreement upon
request by the Agent.

 

3. Loan Documents. This IP Security Agreement has been entered into pursuant to
and in conjunction with the Security Agreement, which is hereby incorporated by
reference. The provisions of the Security Agreement shall supersede and control
over any conflicting or inconsistent provision herein. The rights and remedies
of the Agent with respect to the IP Collateral are as provided by the Security
Agreement and annexes thereto, and nothing in this IP Security Agreement shall
be deemed to limit such rights and remedies.

 

4. Execution in Counterparts. This IP Security Agreement may be executed in
counterparts, each of which shall constitute an original, and all of which when
taken together shall constitute one and the same IP Security Agreement. In the
event that any signature is delivered by facsimile transmission, such signature
shall create a valid binding obligation of the party executing (or on whose
behalf such signature is executed) the same with the same force and effect as if
such facsimile signature were the original thereof.

 

5. Governing Law. This IP Security Agreement shall be governed by and construed
in accordance with the laws of the State of California, without regard to the
principles of conflicts of law thereof.

 

IN WITNESS WHEREOF, the parties have caused this IP Security Agreement to be
duly executed and delivered by its officers thereunto duly authorized as of
_______________, 2014.

 

GRANTOR AllDigital Holdings, Inc.,   a Nevada corporation         By:    
Michael Linos,     President & Interim CEO

 

AGREED TO AND ACCEPTED:           AGENT Richard P. Stevens, II.

 

B-2

 

 

Disclosure Schedules

 

Section 4(c)

 

Purchase money liens against AllDigtial, Inc. relating to certain equipment as
reflected in the following UCC-1 Financing Statements, together with any future
purchase money equipment liens of AllDigital Holdings, Inc. and AllDigital,
Inc.:

 

Filing No.   Secured Party       11-7273013762   U.S. Bancorp Equipment Finance,
Inc.       11-7273149813   U.S. Bancorp Equipment Finance, Inc.      
11-7290199756   U.S. Bancorp Equipment Finance, Inc.       12-7297127997   U.S.
Bank Equipment Finance       12-7328630729   Data Sales, Inc.      
12-7337677407   Data Sales, Inc.       13-7390617926   Data Sales, Inc.      
14-7407621739   U.S. Bank Equipment Finance       14-7412642556   U.S. Bank
Equipment Finance

 

Section 4(i)

AllDigital Inc.

AllDigital, LLC

 

Section 4(k)

See Section 4(c) of these Disclosure Schedules

 

Section 4(p)

Standard Industrial/Commercial Multi-Tenant Least – Net American Industrial Real
Estate Association with Olen Commercial Realty dated August 25, 2009, and
expiring December 31, 2014.

 

Section 4(nn)

Cablebox.com

Lynkfx.com

Alldigital.com

 

Section 4(oo)

None

 

Section 15(b)

California

 

 

 



